                              Case 1:21-mc-00168-VEC Document 5 Filed 02/03/21 Page 1 of 8




UM'TED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

/11 re Petition of

East Asian Consortium B.V.

                                                                                  Civil Action No. - - -
For an Order to Take Discoovery from Bank of
Americoa N.A.; Bank of New York Mellon; BNP
Paribas USA; China Con.strucotion Bank; Citibank
N.A.; HSBC Bank USA N.A.;JPMorgan Chase
Bank N.A.; MashreqBank PSC; Standard Chartered
Bank; Wells Fargo Bank N.A.




ffursuant to 28 lJ';S.t. § 1782 in Aid of aForeign
Procetding



                         DECLARATION OF MURAT SANIOGLU

I, MURAT SANIOGLU, dec1are as follows:

         I.      I am an attorney duly adm,itted to practice in Re:public of Turkey. I was a

Litigation Manager at Turkcell Jle~im Hizmetleri A.S, (''Turkcell") dur,ing the period 20 l l

to December 202,0. Thus the facts set forth herein are perso.nally known to m·e, and, if called
                          9




as a witness. I co,uld and wo·uld testify competently thereto.

        2.      Turkcell is a joint stock company incorporated under the laws of the Repub lic             1




of Turkey, Turkcell is listed on both the Turkish and New York stock exchanges. Turkcell

i~ locp~e~ at Turkcell KU~Ukyah P,aza, Ayd1nevler Mahallesi ln5nU Caddesi No:20 KU~llky-al1

Ofispark 8 Blok - Maltepe, Istanbul, Turkey.

        3.      P~titioner East Asian Consortium B.V., (''EAc 0 ·) is a private company with

limited liabiljty incorporated under the laws of the Neitherlands wrd with its business address

at Rolctn 55, IO 12 KK Amsterdam, the Netherlands. EAC is a wholly ,owned subsid,iary of
                                Case 1:21-mc-00168-VEC Document 5 Filed 02/03/21 Page 2 of 8



                                                                                                   2


    Turkcell Ilet~im Hizmetleri A.S, ("Turkcell").

            4.       The instant Petition arises out of court proceedings commenced by Turkcell

    and EAC against MTN Group Ltd., MTN International (Mauritius) Ltd., Mobile: Telephone

    Networks Holding (Pty) Limited, MTN International (Pty) Ltd., Phuthuma Freedc:>m Nhleko,

    and Irene Chamley (the "First Defendant," "Second Defendant," "Third D1efendant,"

    '"Fourth Defendant," "Fifth Defendant," and ''Sixth Defendant," respectively, and together

    the "Defendants") before the South Gauteng High Court, Johannesburg (the "South African

    Court," and the proceedings "South African Proceedings"). 1 A true and correct •copy of the

    Combined Summons in the South African Proceedings is attached hereto as Exhit1it A.

            5.     The First Defendant in the South African Proceedings is MTN Group Limited,

    a limited liability company incorporated under the laws of the Republic of Sou1th Africa.

    Exhibit~ at I.

           6.      The Second Defendant in the South African Proceedings is MTN International

    (Mauritius) Limited. a company incorporated under the laws of the Republic of lvfauritius.

    The Second Defendant is a wholly owned subsidiary of the First Defendant. Exhibit A, at 2.

           7.      The Third Defendant in the South African Proceedings is Mobile 1'elephone

    Networks Holdings (Pty) Limited, a company incorporated under the laws of the Rt:::public of

South Afiica. The Third Defendant is a wholly owned subsidiary of the First Defendant.

Exhibit A. at 2.

           8.     The Fourth Defendant in the South African Proceedings is MTN Inteimational

(Pty) Lt~ a company incorporated under the laws ofthe Republic of South Africa. TI1e Fourth

Defendant is a wholly owned subsidiary of the First Defendant. Exhibit A, at 2.

          9.      The Fifth Defendant in the South African Proceedings is Freedom P.huthuma




1      The proceedings at the South African Court are captioned as "In the Maller ben,veen East
       Asian Consorlium B. V. v. MTN Group Limited et al.," Case Number 44462l2013, 26
       November 2013 (the ••south African Proceedings").
                              Case 1:21-mc-00168-VEC Document 5 Filed 02/03/21 Page 3 of 8


                                                                                                   3



 Nhleko. At all material times, Nhleko was a chainnan of the First, Third, and Fourth

 Defendants, director of the First, Second, and Fourth Defendants, and Chief Executive Officer

 of the First Defendant. Exhibit A, at 2.

         l 0.    The Sixth Defendant in the South African Proceedings is Irene Chamley.

 Chamley ,vas a director of the First. Third, and Fourth Defendants. Exhibit A, at 2.

         11.     Petitioner seeks the Court's assistance in obtaining Section 1782 discovery for

 use in the South African Proceedings, through which EAC has brought various claims against

 all Defendants regarding their unla,vful actions in connection with their having dispossessed

 Petitioner of its rights in a particular GSM license award (the "GSM License") tendered by

 the Islamic Republic of Iran ("Iran").

         12.    On October 25, 2003, Iran's Ministry of Communications & Information

 Technology ("MCIT') launched an international tender for the first private GSM900/l 800

 license to build a GSM-type cellular phone system public network in Iran. At the time. the

 tender was the largest international telecommunications opportunity in the world, and, after

 the 1979 Revolution, the largest single investment opportunity in Iran.

        I 3.    Several international companies participated in the tender. On February 18,

2004, Iran announced that the Turkcell Consortium, a joint venture involving Petitioner's

predecessor (a joint venture formed by Turkcell and Ericsson Telekomunikasyan AS), Iranian

Electronics Development Company ("IEDC"). and Pannan Ertebat, was the winning bidder

of the GSM License. A consortium comprising the First and/or Second and/or Third and/or

Founh Defendants came in second place in the bidding process.

        14.     Petitioner was incorporated ia April 2004 and upon incorporation accepted the

benefits conferred on its predecessor through the Turkcell Consortium. As the winning

bidder. the Turkcell Consortium was to have the exclusive right to. inter alia. negotiate with

MCIT to fina.lizc the license agreement in respect of the GSM License, and incorporate an

operating company that would ultimately become the licensee of the GSM license
                               Case 1:21-mc-00168-VEC Document 5 Filed 02/03/21 Page 4 of 8


                                                                                                 4



  ("Operating Company'). This understanding ,vas enshrined in the final GSM license

  agreem 1ent ("License Agreement") executed between the Turkcell Consortium and MCJT on

  September 12 2004. It was also understood within the Turkcell Consortium that the members

  of the T'urkcell Consortium ,vere to be the shareholders of the Operating Company.

          15.     On June 2. 2005, Iran promulgated the Irancell Act. It required at least 51%

  of the sl~ares in the license holder to be owned by Iranian legal and natural persons.

          16.     On August 14, 2005, just as the Turkcell Consortium was finalizing the

  incorpoiration of an Operating Company in Iran, IEDC secretly registered and incorporated

  another company under the name "lrancell Telecommunications Services Company"

  ("lranciell"), which IEDC intended to become the Operating Company. IEDC named itself

 as the sc>le shareholder of the company.

          117.    Subsequently, on August 17, 2005, in breach of the award of tender, MCIT

 and lranieell concluded a written addendum to the License Agreement. The written addendum

 providecl that Irancell would be the Operating Company to hold the GSM License, effectively

 dispossessing Petitione.r from its rights to the GSM License.

         18.      On August 24, 2005, Petitioner demanded that MCIT and JEDC remedy their

 breaches and give effect to EAC's rights under the award of the tender and the License

 Agreemc:nt. MCIT and IEOC refused.

         1'9.    Sometime in September 2005, Petitioner was forced to apply to the Tehran

Public C'ourt for an interdict against MCIT. While EAC's application in Iran was still

pending, IEDC transferred what should have been Petitioner's rights in Irancell to the Second

Defendantt in the South African Proceedings,

        2(>.     Thus, sometime between August 17, 2005 and September I 8, 2005, the Second

Defendant in the South African Proceedings came to replace Petitioner as the beneficial holder

of a 49% :share in the licensee, Iranee II.

        21.      On or about November 15, 2005, the Second Defendant entered into a
                             Case 1:21-mc-00168-VEC Document 5 Filed 02/03/21 Page 5 of 8


                                                                                                5


 shareholders' agreement with lEDC in respect of Jrancell.

                On November 27, 2005, MCIT issued the "License for the establishment and

 production of mobile telephone services" to Irancell.

                On February 19, 2006, the Tehran Public Court dismissed EAC's application.

                Thus, Petitioner was dispossessed of its rights in tbe first private

 GSM900/l800 license tendered by MCIT. It was unable to benefit in any way from the

 Licence Agreement and the granting of the GSM Licence, which it had won as a member of

 the Turk.cell Consortium.

        2:5.    Beginning in 2008. and before Petitioner became aware of the Defendants'

 involven:1ent in the scheme to usurp Petitioner's rights in the GSM License, Petitioner and

 Turkcell commenced several arbitral proceedings to seek redress for the breaches committed

 by Mcnr and IEDC.

        26.     An ICC arbitration brought by Petitioner against IEDC resulted in an a\vard

 finding 1hat IBDC had not breached the shareholders agreement with Petitioner becaus~

 accordin1g to the ICC Arbitral Tribunal, IEDC had acted in good faith when renegotiating the

 interests in the Operating Company of the members of the Turkcell Consortium. following
                1
the IranoeJI Act s enactment.

        27.    An arbitration brought by Turkcell against Iran pursuant to the 1996 Bilateral

Investment Treaty between Iran and Turkey ("BIT Arbitration") was dismissed on

jurisdicti1)na) grounds without any findings on the merits being issued.

       28.     However. during the pendency of the BIT Arbitration, a fonner employee of

the First J)efendant, Mr. Christian Kilowan ("Kilowao''), came forward with whistle•blower

allegations in refation to the manner in which the First. Second, Third, and/or Fourth

Defendants had acquired their interest in the GSM License. Kilowan was employed by MTN

and was ~,ased in Tehran, Iran during the spring of 2004 to November 2007. EAC learned

from Ki10 wan that from February 2004 to September 2005, Defendants worked to deliberately
         1
                               Case 1:21-mc-00168-VEC Document 5 Filed 02/03/21 Page 6 of 8




 usurp Petition,er's interest in the lice·nsee by persuading the Iranjan government (including

 Mein and IEDC to breach or interfere with Petitioner's rig,hts in the Turkcell Consortium

 (with respec.t to th e ten,der award, the certificate read with the draft license agreement, and the:
                       1




 License Agreement). As early as March .2004, the Defendants were lobbying variious

 members of the Iranian GoViemmenl in ,order to pursue their objective of·removing EAC and

 becoming the 49% shareh.older i1n the Operating C1ompan,y that would hold the GSM License

 that had been awarrded to the Turkcell C'onsortiwn.

        29.         Petition1e r also learned from Kilowan that the Fifth and/or Sixth Defendants

 acting alone, and/or in concert, and/or through other authorised representatives of the First,
                                1




 Second, Thjrd, and/or Fourth Defendants, engaged in bribery and corruption to achieve their

 objective,,o f remo,ving EAC and having the S
                                             , econd Defendant become the 49% shareholder

 in the Operating Company that. would hold the GS.M License that had been awarded to the

 Turkcell Consortium.

        30.        S,pecifically, Defendants paid bribes, gifts, and favours to certain Iranian and

 1South African government officials with the intent to (i) influence South Africa's vote on

 lran,s nucl.ear programme at the International Atomic Energy Agency; (ii) facilitate defence

procureiment between .the South African Ministry of Defence and the Iranian Ministry of

Defence; and (iii) u.lt:imately, usurp Petitioner'' s place as shareholder of th e Operating  1




Company that would hold the GSM License that had been awarded to the TurkcelJ

Consortiu,m.

       31.         Additionally. on o,r abou't May 2005, the: s·ixth Defendant, representing the

First, Second Third, and/or Fourth Defendants promised to pay a substantia1 cash bribe to
               1




Mr. Javid ·GhorbanoghJi~ (''Ghorbanoghli''), the then Iranian Deputy Foreign Mi:nister, and

fonner lrani,an Ambassado,r to South Africa. The payment was organized through a sham

co,nsul1ing agreement ("Consulting Agreement'') that the Second Defendant si'gned with a

Dubaj-based company called Aristo, QjJ Jn,temational Services LLC sometime in 2006
                                 Case 1:21-mc-00168-VEC Document 5 Filed 02/03/21 Page 7 of 8


                                                                                                       7


 {
     0
         Aristo""). A true and correct copy ofthe Consulting Agreement is attached hereto as Exhibit

 B. The ~services" to be provided under the Consulting Agreement in exchange for $400,000

 were to '"introduce MTNI to key roleplayers, arrange meetings and generally provide support

 and assistance during the negotiations and conclusion of the necessary agreements that will

 provide for MTNI~s entry into the Iranian Mobile Market."' Exhibit B, at 13 . This agreement

 was entered into two years after the Turkcell Consortium had already been announced as the

 winning bidder of the GSM License .

              32.     As a result of this new information provided by Kilowan . the South African

 Proceedings were commenced in November 20 I3.

              33.     Among the evidence that has been submitted in the South Afi·ican Proceedings

 are various invoices issued by Aristo to the First and Second Defendants seeking the payment

 of $400,.000. Aristo issued an invoice to the Second Defendant on March I, 2007, another

 invoice in the same amount to the First Defendant on March 2, 2007, and another invoice in

the same amount to the First Defendant on April 3, 2007. True and correct copies of the

Aristo invoices are attached hereto as Exhibit C.

              34.    The invoices request payment to the account ofa certain Mousa Hosseinzadeh

(~'Hosseinzadeb''), the Managing Director of Aristo and alleged relative and close friend of

Ghorbanoghli.

             35.     On April 4, 2007, the 1hird Defendant instructed The Standard Bank of South

Africa Limited C'Staodard Bank~') to pay $400,000 to Hosseinzadeh ("Bank Instruction").

A true and correct copy of the Bank Instruction is attached hereto as Exhibit D.

             36.    On April 4, 2007, the Third Defendant and Standard Bank entered into a spot

contract ("Spot Contract''), to be executed on April 5, 2007, in the amount of $413,958.77.

A true and correct copy of the Spot Contract is attached hereto as Ezbibit E. Based on the

April 4, 2007 Bank Instruction, $400,000 of this amount was intended for Hosseinzadeh.

             37.    On April 5, 2007, Standard Bank sold $400,000 to the Third Defendant, and
                            Case 1:21-mc-00168-VEC Document 5 Filed 02/03/21 Page 8 of 8

                                                                                                                                        8



the amount ,vas subsequently transmitted to the beneficiary account of Hosseinzadeh held at

the Commercial Bank of Dubai ("Commercial Bank") in the United Arab Emirates. The

details of the payment state7 "CONSULTING INVOICE DD MARCH 1~ 2007." A true and

correct copy of Standard Bank's Application to Purchase Foreign Currency is attached hereto

as Exhibit F.

        3 8.    In sum, Defendants' wrongfi1I and unlawfi1l actions deprived Petitioner of the

business opportunities, turnover, and profits associated with the GSM License. Accordingly,

EAC now seeks damages in the South African Proceedings in excess of $4.2 billion plus                             7



•
interest.



I hereby declare under penalty of perjury under the laws of the United States of America that

what is stated hereinabove is true and correct.



Date: January 27 2021
                   7

        Istanbul, Republic of Turkey



                                                                             -




                                                                             MURAT SANIOGLU




                                                          &JZSE                            -   cs   Wl!!W<>:a~   44iiil   A(Q@.. ;044       5 ._   i i WA _ _ z_ ''IC   ~
